Case 2:20-cv-07732-JFW-JC Document 40 Filed 12/02/20 Page 1 of 2 Page ID #:287



  1
      ZUMPANO PATRICIOS & POPOK, PLLC
  2   MICHAEL S. POPOK (NY) 2475226
      mpopok@zplaw.com
  3
      (Admitted pro hac vice)
  4   417 Fifth Avenue, Suite 826
      New York, New York 10016
  5
      Telephone: (212) 381-9999
  6   Facsimile: (212) 320-0332
  7
      GERAGOS & GERAGOS, APC
  8   MARK J. GERAGOS, Esq.                 SBN 108325
      geragos@geragos.com
  9
      BEN J. MEISELAS, Esq.                 SBN 277412
 10   meiselas@geragos.com
 11   MATTHEW M. HOESLY, Esq.               SBN 289593
      mhoesly@geragos.com
 12   644 South Figueroa Street
 13   Los Angeles, California 90017
      Telephone: (213) 625-3900
 14   Facsimile: (213) 232-3255
 15
      Attorneys for Plaintiff, MyChannel, Inc.
 16
 17                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 18
 19   MYCHANNEL, INC., a Delaware                Case No. 2:20-cv-07732-JFW-JC
 20   corporation,
                                                 PLAINTIFF MYCHANNEL,
 21                    Plaintiff,                INC.’S NOTICE OF LODGING
                                                 PLAINTIFF’S [PROPOSED]
 22          v.                                  STATEMENT OF DECISION
                                                 DENYING DEFENDANTS’
 23   KANYE OMARI WEST, Individually,            MOTION TO DISMISS
      and YEEZY APPAREL LLC, a                   PLAINTIFF’S COMPLAINT
 24   California limited liability company,
                                                 Hearing Date: December 14, 2020
 25                    Defendants.               Time:         1:30 p.m.
                                                 Courtroom: 7A
 26                                              Judge:        Hon. John F. Walter

 27
 28
Case 2:20-cv-07732-JFW-JC Document 40 Filed 12/02/20 Page 2 of 2 Page ID #:288




  1   TO THE HONORABLE COURT AND TO DEFENDANTS AND
  2   THEIR ATTORNEYS OF RECORD:
  3         PLEASE TAKE NOTICE that pursuant to Paragraph 5(f) of the Court’s
  4   August 27, 2020 Standing Order (ECF No. 10), Plaintiff MyChannel, Inc., hereby
  5   lodges its [Proposed] Statement of Decision regarding Defendants’ Motion to
  6   Dismiss Plaintiff’s Complaint (ECF No. 31).
  7
  8   DATED: December 2, 2020          Respectfully submitted,
  9
                                       ZUMPANO PATRICIOS & POPOK,
 10                                    PLLC
 11
                                         /s/ Michael S. Popok
 12                                    MICHAEL S. POPOK, Esq.
 13                                    mpopok@zplaw.com
                                       (Admitted pro hac vice)
 14                                    417 Fifth Avenue, Suite 826
 15                                    New York, New York 10016
                                       Telephone: (212) 381-9999
 16                                    Facsimile: (212) 320-0332
 17
                                       and,
 18
 19                                    GERAGOS & GERAGOS, APC
                                       MARK J. GERAGOS, Esq.
 20                                    geragos@geragos.com
 21                                    BEN J. MEISELAS, Esq.
                                       meiselas@geragos.com
 22                                    MATTHEW M. HOESLY, Esq.
 23                                    mhoesly@geragos.com
                                       644 South Figueroa Street
 24                                    Los Angeles, California 90017
 25                                    Telephone: (213) 625-3900
                                       Facsimile: (213) 232-3255
 26
 27                                    Attorneys for Plaintiff, MyChannel, Inc.

 28

                                        2
